Citation Nr: 1546562	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a rating in excess of 30 percent for service-connected dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1989 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Louisville, Kentucky Department of Veterans Affairs Regional Office (RO).  In April 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is associated with the record

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT


For the entire period on appeal, the Veteran's dysthymic disorder more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms of sleep impairment, anxiety, depression, irritability, suicidal ideation, isolation, feelings of guilt, and difficulty concentrating.


CONCLUSION OF LAW

The criteria for rating of 50 percent for service-connected dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9433 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in March 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA medical records have been obtained.  The Veteran has been provided adequate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Finally, as will be shown more fully below, since the Veteran has indicated that a 50 percent rating for his dysthymic disorder would satisfy his appeal as to his increased rating claim and this increase has been granted, any lack of notice or assistance under the duty to assist cannot be considered prejudicial to the Veteran.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran's dysthymic disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9433.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9433 (2015).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in being able to establish effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2015).

The specified factors for each rating are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  The Board will focus on the level of the Veteran's occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was afforded VA mental health examinations in July 2010 and May 2015.  The reports from both examinations document consistent symptoms.  Specifically, he has endorsed symptoms of isolating from family members, little to no social relationships, no interest in pursuing any former hobbies or leisure activities, sleep disturbance, poor motivation, irritability, anxiety, feelings of guilt, and depression.  At the July 2010 VA examination, the Veteran reported that he had been taking Lexapro, an anti-depressant, for 6 years, but that he still had symptoms of depressed mood and sleep disturbance.  The May 2015 VA examination report, notes that the Veteran had a history of fleeting suicidal and homicidal ideation, without plan or intent.  Mental status examinations from July 2010 and May 2015, document findings of depression, anxiety, and sleep impairment.  The Veteran has been diagnosed with dysthymic disorder and assigned GAF scores of 65 and 60.  

A July 2013 private mental health evaluation, notes that the Veteran reported symptoms of nightmares and sleep disturbance, avoidance of thoughts and conversations related to his military service, feelings of alienation from others, problems with anger, and poor concentration and focus.  On mental status examination, he was noted to have a short attention span, average concentration, diminished affect, irritable mood, depression, suicidal ideation, low energy, and paranoia.  It was also noted that the Veteran had some evidence of delusional thinking.  The mental health provider noted a diagnosis of PTSD and assigned a GAF score of 50.  

VA outpatient treatment records note that the Veteran receives somewhat routine mental health treatment.  These records document symptoms and findings consistent with the findings noted on the VA examination reports and private evaluation of record. 

At his January 2015 Board hearing, the Veteran reported that he had some difficulty interacting with co-workers as a result of his mood and irritability, but that he typically performed his job duties alone or with one other person, which prevented difficult interactions from occurring on a routine or frequent basis.    

Based on the medical evidence of record, the Board finds that a 50 percent rating for service-connected dysthymic disorder is warranted for the entire period on appeal.  The medical evidence documents consistent symptoms of sleep impairment, anxiety, depression, irritability, suicidal ideation, isolation, feelings of guilt, and difficulty concentrating.  Further, the July 2013 private mental health examiner noted that the Veteran exhibited some symptoms of paranoia and delusional thinking.  The Veteran has also reported that his symptoms, particularly irritability, affect his employment and interactions with co-workers, but do to the nature of his work; he is able to limit the frequency of such occurrences.  Therefore, for the entire period on appeal, the Veteran's disability picture is more accurately contemplated by the criteria for a rating of 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2015).

The Board notes that the results of the VA examinations and the symptoms shown in the VA examination reports, private mental health evaluation, and the VA mental health treatment records do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent rating for a psychiatric disability.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to be an exhaustive list, but are examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in reduced reliability and productivity sufficient to warrant a 50 percent disability rating for the entire period on appeal, even though all the specific symptoms listed for a 50 percent rating are not shown.  

In a December 2014 statement, made through his representative, the Veteran has indicated that a grant of a 50 percent rating for dysthymic disorder would satisfy this issue on appeal.  The Veteran's representative reiterated this statement at the January 2015 Board hearing when she acknowledged that the medical evidence of record supported a 50 percent rating, but did not support a rating in excess of 50 percent.  Additionally, there is no indication that the Veteran's dysthymic disorder has rendered him unemployable; in fact, the evidence of record shows that he has been employed full time throughout the entirety of the appeals period.  As the Board has now granted a 50 percent rating, for the entire period on appeal, the Board considers this a full grant of the benefit sought and consideration of a higher rating, or extraschedular consideration, is not necessary.  


ORDER

Entitlement to a 50 percent rating for service-connected dysthymic disorder is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided.  

The Veteran was afforded a VA examination in July 2010.  At that time the examiner opined that the Veteran's low back disability, which was diagnosed as minimal degenerative spurring at the T11-12 level, was not related to the Veteran's active service and based his opinion on the lack of treatment while in active service following a back injury and the lack of treatment for any back symptomatology following separation from active service.  

The Board notes that VA treatment notes of record document the Veteran's complaints of back pain that had its onset in active service, and continued after separation.  While the examiner noted there was no evidence of continuity of treatment, he did not address any lay statements by the Veteran regarding continuity of symptoms.  Therefore, the Board finds that the July 2010 VA examination is inadequate and a new examination is warranted.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Additionally, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently low back disability.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  The rationale for all opinions expressed must be provided. Based on the examination results and a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current low back disability is etiologically related to his active service, to include the in-service back injury documented therein.  The examiner should specifically address the lay statements of the Veteran, documented in the VA outpatient treatment records, of continuity of symptoms.

3. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


